Citation Nr: 1417980	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  08-38 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for residuals of right eye pterygium.

2. Entitlement to service connection for residuals of left eye pterygium.

3. Entitlement to service connection for an eye disability other than pterygium, to include conjunctivitis and meibomian gland dysfunction (MGD).

4. Entitlement to service connection for bilateral knee pain, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1984 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, denied service connection for bilateral knee pain and bilateral eye surgery.  

These claims were remanded by the Board in January 2012 for further development.  

In light of the various eye disabilities of record, the Board has recharacterized the issue as listed on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description ... claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3).

In addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1. Right eye pterygium was noted at entry into service.

2. There was no worsening of the Veteran's preexisting right eye pterygium in service other than temporary or intermittent flare-ups of symptoms, as opposed to the underlying disability.

3. Residuals of left eye pterygium is unrelated to service.

4. An eye disability other than pterygium, to include conjunctivitis and MGD, is unrelated to service.

5. Bilateral knee pain is not attributable to a disease or injury incurred in service, and there are no objective indications of a qualifying chronic disability underlying such symptoms.


CONCLUSIONS OF LAW

1. Preexisting right eye pterygium was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).

2. Residuals of left eye pterygium was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 3.303 (2013).

3. An eye disability other than pterygium, to include conjunctivitis and meibomian gland dysfunction MGD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 3.303 (2013).

4. Bilateral knee pain was not incurred in or aggravated by service, and is not due to an undiagnosed illness as a result of service in Southwest Asia during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.156(a), 3.159 (2013).  In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in November 2007 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no indication that scheduling further examinations or attempting to secure additional records would afford VA any additional relevant evidence.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

In reaching its determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, post-service treatment records, and VA examination reports. 

The record reflects that, pursuant to the January 2012 Board remand, in February 2012, the RO requested that an examination be scheduled for the Veteran to assess the current nature and etiology of his alleged bilateral eye disability, to include a consideration of whether the Veteran had any current residuals resulting from the surgical removal of pterygiums during service, and also to determine the nature and etiology of his claimed bilateral knee pain and any other knee signs or symptoms.  There is a notation in the record that the Veteran cancelled his examination in March 2012.  There is no evidence of record indicating that the Veteran requested that the examination be rescheduled or that he provided good cause for his failure to report.  See 38 C.F.R. § 3.655 (2013).  In fact, the Veteran has not provided any reason for his failure to appear for the examination.  VA sent the Veteran a letter in April 2012 providing him an opportunity to reschedule the examination.  He was told to inform VA within 15 days of the letter if he would like his examination to be rescheduled.  He was also told of the consequences of failing to respond within 15 days - his appeal would be decided based upon the evidence of record.  

None of VA's letters to the Veteran have been returned as undeliverable, and the current address of record is that which was provided to VA appears to be current and correct.  In the February 2014 appellate brief, the Veteran's representative acknowledged that the appellant was scheduled for a VA examination in connection with his claims and did not respond as to when he would be able to be rescheduled.  The representative asked the Board to review the contents of the arguments presented before us in the record as the Veteran has successfully articulated the essential elements of his appellate position.  

In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street, and if a veteran wishes help, he/she cannot passively wait for it in those circumstances where he/she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

In light of the above, the Board finds that the RO/AMC has complied with the January 2012 remand instructions to the extent possible, and no further action in this regard is warranted.  Because the Veteran failed to report to his VA examination, and because these are original claims for compensation, these claims are being evaluated on the basis of the evidence of record.  See 38 C.F.R. § 3.655(b).

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran and his representative were active participants in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Additional laws and regulations apply, however, when there is evidence that a disability preexisted service.  Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In this case, the February 1984 enlistment examination report reflects that the Veteran right eye was abnormal, noting right pterygium.  As right eye pterygium was noted at entry into service, the presumption of soundness does not apply, and the remaining relevant issue is whether preexisting right eye pterygium was aggravated by service.

A pre-existing disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)). See also Beverly, 9 Vet. App. at 405 (noting that, although the record showed that the Veteran experienced some periodic pain and stiffness in the knee during service, there was no evidence to show that he experienced "persistent worsening of his knee condition in service").

Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b). Compare 38 U.S.C.A. § 1154(b) (requiring "clear and convincing evidence" to rebut presumption of service incurrence based on lay testimony of veteran who engaged in combat with the enemy).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Service connection for chronic, undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.317 (2013).

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317.

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2013).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160(b) (2013).

In this case, the claim on appeal is an original claim for compensation filed in July 2007 (VA Form 21-526) as contemplated by the operative VA regulations.  See id.  The Veteran was scheduled for a VA examination and failed to report without a showing of good cause.  See 38 C.F.R. § 3.655.  

The Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Right Eye Pterygium

The Veteran avers that he has recurring pterygium as a result of his preexisting right eye pterygium worsening in service.  Specifically, he claims that in addition to his eyes straining in service, he underwent surgery in service because his pterygium worsened.

The February 1984 enlistment examination indicates that the Veteran's right eye was abnormal upon entry into service as he was noted to have right eye pterygium.  The Veteran's service treatment records reflect that he complained of eye redness and was diagnosed with pterygium in both eyes in October 1987.  In May 1990, he underwent surgical removal of the pterygiums.  In October 1990, it was noted that he had chronic conjunctivitis.  In June 1991, it was noted that the pterygium in the right eye had returned; it was surgically removed in February 1995.  There was no further treatment for his eyes during service.  

The report of a May 2008 VA eye examination reflects the Veteran's complaints of intermittent red eye and infection.  The examiner noted that there was evidence of past pterygium surgery in the right eye but none in the left eye.  The examiner indicated that the Veteran had chronic red and irritated eyes, worse in the right eye secondary to meibomian gland dysfunction.  The examiner also noted that the Veteran had a history of pterygium removal and that this may, in addition, contribute to some of his chronic redness that was worse in his right eye.  There was no evidence of any recurrence of the pterygiums.  

In July 2009, the Veteran underwent a VA cold injury examination and a VA eye examination.  The report of the cold injury examination reflects that the Veteran had small bilateral pterygium with some erythema.  Later that month, the Veteran was given an eye examination.  The report of the eye examination reflects that the was no evidence of recurring pterygium, although the examiner noted some evidence of old scarring that was likely the previous area where the pterygiums were excised.  The diagnoses included chronic irritation dryness, which was exacerbated by environmental elements.  The examiner opined that there was no evidence of recurring pterygium and that his previous treatment was successful in preventing any recurrence.  

Noting the fact that the record contained conflicting evidence as to whether the Veteran's pterygiums have returned, in January 2012, the Board remanded to afford the Veteran an examination of his eyes to identify all current disabilities of the eye, to include ascertaining whether the Veteran currently has pterygium in either eye.  We also directed a VA examiner to provide a medical opinion to indicate whether the Veteran has any current residuals resulting from the surgical removal of pterygiums during service.  The examiner was also asked to identify whether the Veteran's current eye disabilities found upon examination was aggravated by his service.  Unfortunately, the Veteran did not appear for his examination.  Therefore, no further determination could be made regarding the diagnosis and relationship to service of the Veteran's claimed bilateral eye disability, and the case must be decided solely on the basis of the evidence of record.  See 38 C.F.R. § 3.655(b).  

After a consideration of the evidence of record, the Board finds that the Veteran's preexisting right eye pterygium did not undergo an increase in disability in service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Although we note the Veteran's in-service history of eye complaints and treatments, the service treatment records show that reoccurrence of pterygiums were essentially intermittent flare-ups or temporary conditions during service.  As discussed, such temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)).  Here, it cannot be stated that the Veteran's preexisting right eye pterygium has worsened as opposed to the Veteran exhibiting symptoms of such disability.  The service treatment records support the fact that if anything, reoccurring pterygium, to include in the right eye, was demonstrated in service, but those symptoms resolved with proper treatment (to include surgical removal of pterygium).  They were essentially acute flare-ups of his pterygium.  In fact, in his May 2004 post-deployment health assessment, the Veteran denied redness of eyes and dimming of vision.  He did not have any further eye complaints after his second pterygium removal surgery (right eye) in February 1995.  Furthermore, the Veteran's 2008 and 2009 VA examination reports confirm the fact that the Veteran's preexisting right eye pterygium has had acute flare-ups of reoccurrence; however, it is apparent that such reoccurrence resolved with treatment.  There is no indication that the Veteran's right eye pterygium has worsened due to service.

Similarly, even assuming the competence of the Veteran, his general assertions as to his underlying preexisting right eye pterygium having worsened as a result of service have less probative value than the stated opinions of the trained health care professionals who prepared the 2008 and 2009 VA examination reports.  Moreover, while laypersons are competent to report a contemporaneous medical diagnosis and in certain instances opine as to etiology, the general statement that the Veteran's preexisting right eye pterygium increased in severity in service (as opposed to intermittent flare-ups of symptomatology) does not outweigh the above evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433 , n. 4 (2011).

In addition, to the extent that the statements of the Veteran are premised on the contention that the fact that the Veteran underwent pterygium removal surgery during service was itself indicative of aggravation, 38 C.F.R. § 3.306(b)(1) specifically provides that the usual effects of surgical treatment in service are not to be considered service connected unless the disease is otherwise aggravated by service.  In other words, the mere fact that the Veteran had surgery to remove the pterygium during service neither establishes nor tends to show that his pterygium(s) were aggravated by service, and any opinion based on this fact is not probative on the question of aggravation.

The language of 38 U.S.C.A. § 1153 reflects that the presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service, and the determination of whether a preexisting disability was aggravated by service is a question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  The above discussion reflects that the preponderance of the evidence establishes that there was no increase in severity of a bilateral eye disability during service.  Therefore, the presumption of aggravation is not applicable, and the evidence reflects that right eye pterygium at entry into service was not aggravated by service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for residuals of right eye pterygium must therefore be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Left Eye Pterygium

Service treatment records show that the Veteran had left eye pterygium in service which was surgically removed in service.  There was no further treatment after 1990 for left eye pterygium.  When the Veteran separated from service, he did not have left eye pterygium.

After considering the facts and applicable laws and regulations, the Board finds that service connection for residuals of left eye pterygium is not warranted for the following reasons.  

There was no evidence of any recurrence of the pterygiums at the May 2008 examination.  The July 2009 examiner opined that there was no evidence of recurring pterygium and that his previous treatment was successful in preventing any recurrence.  Thus, the most probative and credible evidence of record show that the Veteran's left eye pterygium noted in service has since resolved and has not been shown to have produced current residuals.  The VA examination that was ordered for the Veteran was to determine any current residuals of pterygium, but the Veteran has not availed himself of this potential evidence.  Therefore, no further determination could be made regarding the diagnosis and relationship to service of the Veteran's claimed residuals of left eye pterygium. 

Again, even assuming the competence of the Veteran, his general assertions as to having current residuals of left eye pterygium as a result of service have less probative value than the stated opinions of the trained health care professionals who prepared the 2008 and 2009 VA examination reports (who found no residuals).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433 , n. 4 (2011).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for residuals of left eye pterygium must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Eye Disability Other Than Pterygium

In service in October 1990, it was noted that the Veteran had a diagnosis of chronic conjunctivitis; however the service treatment records suggest that the Veteran did not have conjunctivitis around the time of separation from service.  In fact, the Veteran denied having "redness of eyes with tearing" on his May 2004 post deployment questionnaire.  Thus, the evidence suggests that the conjunctivitis in service had resolved prior to separation.

Although the May 2008 examiner noted the Veteran to have chronic red and irritated eyes, worse in the right eye secondary to MGD, conjunctivitis was not the underlying diagnosis.  The July 2009 examiner acknowledged that the Veteran may have had conjunctivitis in connection with his pterygium removals but conjunctivitis was not found upon current examination.  The examiner noted chronic irritation dryness, which was exacerbated by environmental elements, but again, conjunctivitis was not the underlying disability, disease or injury.

Additionally, the Board notes that the May 2008 examiner mentioned that the Veteran's red and irritated eyes (worse in right) were secondary to MGD noted upon examination.  However, the evidence of record shows no mention of MGD in service and the Veteran's in-service pterygiums were not shown to be related to MGD in any way.  Thus, we conclude that this post-service diagnosis of MGD did not have its clinical onset in service or is otherwise related in any way to service.  Any information regarding MGD in relation to the Veteran's eye conditions in service would need to be addressed by a medical examiner.

Again, without an examination and opinion to resolve these questions raised by the record, no further determination can be made regarding the diagnosis and relationship to service of the Veteran's claimed eye disability, to include conjunctivitis and MGD, and the case must be decided solely on the basis of the evidence of record.  See 38 C.F.R. § 3.655(b).  

The Board notes that there is no probative and credible opinion supporting the contention that the Veteran's current eye disability is due to any event or incident in service other than his own statements.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F. 3d 1372, 1377, n.4 (2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he or she experiences through one of the senses. See Layno v. Brown, 6 Vet. App 465, 470 (1994).  Thus, the Veteran is competent to report that he has had problems with his eyes during service and thereafter.  However, the Board finds that beyond a notation of conjunctivitis in service, which has apparently resolved prior to separation from service, the probative evidence of the record (e.g., service treatment records and VA examinations) indicate that the Veteran does not have a service-connectable disease or injury of the eye that had manifest in service.  Without the results from a recent VA examination ascertaining the Veteran's current eye disabilities and its etiological origin, the evidence falls short of suggesting a nexus between a current eye disability, to include conjunctivitis and MGD, and an in-service event.  

In sum, the evidence deemed most probative by the Board establishes that service connection for an eye disability other than pterygium is not warranted.  The evidence establishes that such disability was not manifest during service and there is not probative and credible evidence linking such disability to service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for an eye disability other than pterygium, to include conjunctivitis and MGD, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Bilateral Knee Pain

At the outset, the Board notes that the Veteran's service records show that he has had service in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  The Veteran did not specifically contend that he has chronic disability that cannot be attributed to any known clinical diagnosis.  However, based on his persistent complaints of bilateral knee pain (without any demonstrated underlying disability, disease or injury of record), the Board broadened consideration of the Veteran's claim in its requested development in January 2012 to include consideration of signs or symptoms that may be manifestations of undiagnosed illness or chronic multisymptom illness (e.g. joint pain) under the provisions of 38 C.F.R. § 3.317(b)(5).  Again, we note that the Veteran's failure to attend the VA examination in connection with his claims, thus the Veteran does not have the benefit of such records development as directed by the Board.  

The Board has considered the evidence of record, and based upon the facts of this case and applicable regulations (to include consideration under 38 C.F.R. § 3.317), we find that service connection for bilateral knee pain is unwarranted.

The Veteran's service treatment records reflect that he injured his left knee playing softball in April 1988.  X-rays were negative and the impression was bursitis.  He injured his right knee in a ski accident in November 1997.  He had a laceration, which was sutured, but no further complications.  There are no records of any follow-up treatment for either knee after these two incidents.  In fact, on his May 2005 post-deployment questionnaire, the Veteran denied having painful, stiff, or swollen joints.  His listed concerns about his health at this time did not include concerns regarding his knee joints.  

During the March 2008 VA examination, the Veteran complained of knee pain and swelling occurring once or twice per month.  Range of motion of the right knee was from 0 degrees of extension to 130 degrees of flexion without pain.  Range of motion of the left knee was from 0 degrees of extension to 135 degrees of flexion without pain.  Both knees were stable.  There was no deformity, effusion, or other complications.  The examiner referenced the X-rays and indicated that there was no evidence of chronic pathology and did not provide a diagnosis for either knee.  The X-ray report notes bilateral chondrocalcinosis with no degenerative disease.  The radiologist noted that chondrocalcinosis is often seen in the setting of osteoarthritis, remote trauma, pyrophosphate arthropathy, or hemochromatosis; however, he or she concluded that the chondrocalcinosis in this case was "non-specific" and that there was no chronic pathologic disease.  

The RO had denied the Veteran's claim for service connection for bilateral knee pain because there was no evidence of chronic disability.  The evidence of record demonstrates in-service injury to his knees and no complaints have been documented since 1997 regarding further complications from the knee injuries.  Based on these facts and the 2008 VA examination findings, the Board finds that the existing evidence shows the Veteran's knee injuries in service did not result in any current underlying knee pathology.   

As the Veteran did not appear for his examination to ascertain a clinical diagnosis or underlying pathology of his bilateral knee pain, no further determination could be made regarding the diagnosis, cause, and relationship to service of the Veteran's bilateral knee pain, and the case must be decided on the basis of the evidence of record.  See 38 C.F.R. § 3.655(b).  While the Veteran clearly had knee injuries in service, his service treatment records and post-service evidence does not provide a diagnosis of a chronic clinical disability resulting from any event in service.  Without a medical opinion to link the Veteran's current condition to the acute conditions he experienced in service, the Board is unable to determine whether the Veteran's current knee pain results from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The Veteran's complaints of chronic pain without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability due to a disease or injury for which service connection may be granted.  See Sanchez-Benitez v. Principi, F. 3d 1356 (2001).  

The record demonstrates that the Veteran does not have arthritis of the knee joint, thus consideration of service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  Although it was indicated that chondrocalcinosis is often seen in the setting of osteoarthritis, remote trauma, pyrophosphate arthropathy, or hemochromatosis, the examiner clearly stated that in this Veteran's case, he had bilateral chondrocalcinosis with no degenerative disease.  

The Board has considered the Veteran's statements that he felt pain in his knee joints in service and thereafter.  We recognize that the Veteran, as a lay person is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, even assuming the Veteran's competence in rendering an etiological opinion as to his joint pain, his opinion that his chronic bilateral knee pain is related to an injury or disease that had its onset in service holds less probative weight than the findings and opinion of a trained medical professional, such as the 2008 VA examiner who, after careful consideration of the Veteran's case and upon examination, found that there was no evidence of chronic underlying pathology in the Veteran's knees, and no clinical diagnosis was rendered for either knee.

The Board concludes that without an adequate VA medical examination ascertaining whether or not the Veteran has clinical diagnoses of his knees, such a claim cannot be evaluated.  The Board's 2012 remand directed the appellant be provided with an examination to determine the nature and etiology of his claimed bilateral knee pain and any other knee signs or symptoms.  Thus, VA attempted to assist the appellant in determining the nature of his bilateral knee pain, and the appellant failed to appear for his examination.  It is within VA's discretion to decide when additional development is necessary.  See Shoffner v. Principi, 16 Vet. App. 208, 213 (2002).  Thus, the Board's ordering an examination was appropriate and necessary to consider any claims pursuant to 38 C.F.R. § 3.317 that would have assisted with the Veteran's claim for service connection.  In the absence of confirmed clinical diagnoses, we are unable to conclude that the Veteran has an undiagnosed illness (Gulf War Syndrome).  Although it was suggested by the 2008 VA examiner that the Veteran has non-specific chondrocalcinosis, or calcium crystals in his knee joints, which, as the examiner explained are often seen in the setting of osteoarthritis, remote trauma, pyrophosphate arthropathy, or hemochromatosis, an underlying pathology for the bilateral knee pain was not identified.  We again note that the duty to assist is not a one-way street or a blind alley.  The VA is under an obligation to clearly identify disability and the underlying cause, disease, or injury.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for bilateral knee pain, to include as due to an undiagnosed illness, must therefore be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for residuals of right eye pterygium is denied.

Service connection for residuals of left eye pterygium is denied.

Service connection for an eye disability other than pterygium, to include conjunctivitis and meibomian gland dysfunction is denied.

Service connection for bilateral knee pain, to include as due to an undiagnosed illness, is denied.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


